Title: Thomas Jefferson to James Monroe, 9 August 1812
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello Aug. 9. 12.
          I shall always be happy when your own or mrs Monroe’s convenience will permit us to see you here; but know too well that the short visits you pay to your possessions, & the many things to be attended to there, do not admit your being embarrassed with visits & ceremonies. consider us therefore as fully aware of this, that our intercourse must be subordinate to these circumstances, & that the necessities of your situation must prevail over the social wishes of us all.I shall but too often have occasion to avail myself of your kind offer and offices as to my European correspondence, which I would gladly shake off in a great, if not entire, degree if I could do it. for in truth I find the labors of my writing-table much too great for the lethargy of age. present us all respectfully to mrs Monroe, & be assured of my constant & sincere friendship.
          
            Th:
            Jefferson
        